Citation Nr: 0631600	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
residuals of lung cancer with a 0 percent (noncompensable) 
evaluation effective December 31, 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran's last VA examination was completed in July 
2002.  In his March 2004 substantive appeal, the veteran 
described his current symptomatology due to residuals of his 
lung cancer operation.  He described shortness of breath 
with activities and essentially disputed any findings that 
he had no residuals of the lung cancer.  In a September 2006 
statement, the veteran's representative contended that a new 
VA examination should be ordered to determine the current 
level of the veteran's disability due to residuals of lung 
cancer.  In order to assure due process, this case is 
remanded for a new VA examination to determine the current 
level of the veteran's disability.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, the RO can cure any deficiency with 
respect to this matter.   

Finally, the Board also notes that effective October 6, 
2006, the Schedule for Rating Disabilities concerning 
respiratory conditions was amended.  See 71 Fed. Reg 52457-
52460 (Sept. 6, 2006).  By this amendment, VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  
If it is determined that the veteran does have residuals of 
lung cancer that should be rated under one of the above 
diagnostic codes, the RO should ensure that consideration is 
accorded these recent amendments.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current level 
of disability due to residuals of lung 
cancer.  All necessary testing should be 
done, to include pulmonary function test 
(PFT) (both before and after 
bronchodilator) and any other 
appropriate testing.  The examiner 
should identify and describe the nature 
and severity of any residuals of the 
veteran's lung cancer clinically found 
on examination.  The claims folder 
should be made available to the examiner 
for review before the examination.  
3.  After completion of the foregoing, 
and after undertaking any additionally 
indicated development and/or 
notification action, the RO should 
readjudicate the claim on appeal, on the 
merits, in light of all pertinent 
evidence and legal authority, to include 
the recent amendments to the VA Schedule 
for Rating Disabilities concerning 
respiratory conditions cited to herein 
if in order.  The RO must provide full 
reasons and bases for any determination.  
If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case 
(SSOC) that includes all of the 
applicable law and regulations.  The 
veteran and his representative should 
then be afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
